DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed July 1, 2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the combination of the frames, the lenses and the temples cannot be worn around the neck of the user or be easily folded and stored) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With respect to Applicant’s arguments that the two connecting units are inseparably connected to two lateral sides of the frame unit and wherein an elongated wearing unit is inseparably interconnecting the connecting units, it should be noted that it has been held that 
forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1893), such that modifying the prior art to be inseparable would be an obvious variant.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 10-12, 14 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Hou (U.S. Patent Number 7,585,070) in view of Stanley et al (U.S. Patent Publication 2010/0091238).
With regard to independent claim 1, although Hou teaches an eyewear attachment (Figure 4, element 22) adapted to be mounted on a lens unit (Figure 4, element 12) that includes a lens member having an inner surface and an outer surface opposite to the inner surface (Figure 4, element 14), said eyewear attachment comprising: a frame unit (Figure 4, element 22); at least one engaging unit extending from said frame unit toward the lens unit  and including two positioning members (Figure 4, elements 223 and 224) that extend respectively from upper and lower sides of said frame unit (Figure 4, element 223, upper portion of element 22 and element 224 on the lower portion of element 22) and that are adapted to detachably engage the lens member in such a manner that said frame unit is affixed on the lens unit (column 3, lines 54-59); two connecting units respectively and integrally connected to two lateral sides of said frame unit (Figure 4, element 225, left and right occurrence); and an elongate wearing unit interconnecting said connecting units so as to allow an assembly of said frame unit, said connecting units and said wearing unit to be sleeved on the head of a user (Figure 4, element 26), Hou fails to teach wherein the two connecting units inseparably connect to two lateral sides of said frame unit and the elongated wearing unit inseparably interconnects the connecting units.  In a related endeavor, Stanley et al teaches an eyewear attachment adapted to be mounted on a lens unit (Figure 3) comprising two connecting units (Figure 3, element 226, left and right occurrence) and inseparably connected to two lateral sides of said frame unit (Figure 3, element 212, left and right occurrence); and an elongate wearing unit inseparably interconnecting said connecting units to the frame unit (Figure 3, element 220 and page 2, paragraph [0029]), such that it would have been obvious to ono of ordinary skill in the art before the effective filing date of the instant invention to modify the eyewear attachment, as taught by Hou, with the inseparably connectors, as taught by Stanley et al, to provide an integrally formed unit.
With regard to dependent claim 2, Hou and Stanley et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Hou further teaches such an eyewear attachment wherein the lens unit further including two temple members extending rearwardly from two lateral sides of the lens member (Figure 4, element 18), wherein each of said connecting units defines a temple passage opening adapted to engage a respective one of the temple members (Figure 4, element 241), one of said positioning members extending from said upper side of said frame unit being inclined forwardly and downwardly (Figure 4, element 223, wherein 223 extends outwardly and downwardly to engage with element 127), the other one of said positioning members extending from said lower side of said frame unit being inclined forwardly and upwardly (Figure 4, element 224, wherein 224 extends outwardly and upwardly to engage with element 126 and column 3, lines 54-59).
With regard to dependent claim 4, Hou and Stanley et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Hou further teaches such an eyewear attachment wherein said frame unit includes a nose bridge pad having an inverted-V shape (Figure 4, element 222), two lower frame members respectively extending from two ends of said nose bridge pad and respectively connected to said connecting units (Figure 4, element 224), and an upper frame member disposed above said lower frame members and interconnecting said connecting units (Figure 4, element 221), said nose bridge pad, said lower frame members and said upper frame member cooperating with one another to define a lens receiving space adapted to confine the lens member therein (Figure 4).
With regard to dependent claim 10, Hou and Stanley et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Hou further teaches such an eyewear attachment wherein said wearing unit is one of an elastic band and a length adjustable strap with a buckle (Figure 4, element 26 and column 4, lines 3-4).
With regard to independent claim 11, although Hou teaches an eyewear assembly (Figure 4) comprising: a lens unit (Figure 4, element 12) including a lens member that has an inner surface and an outer surface opposite to the inner surface (Figure 4, element 14); and an eyewear attachment mounted on aid lens unit (Figure 4, element 22), and including a frame unit (Figure 4, element 22), at least one engaging unit extending from said frame unit toward the lens unit and including two positioning members (Figure 4, elements 223 and 224) that extend respectively from upper and lower sides of said frame unit (Figure 4, element 223, upper portion of element 22 and element 224 on the lower portion of element 22) and that detachably engage said lens member in such a manner that said frame unit is affixed on the lens unit (column 3, lines 54-59); two connecting units respectively and integrally connected to two lateral sides of said frame unit (Figure 4, element 225, left and right occurrence); and an elongate wearing unit interconnecting said connecting units so as to allow an assembly of said frame unit, said connecting units and said wearing unit to be sleeved on the head of a user (Figure 4, element 26), Hou fails to teach wherein the two connecting units inseparably connect to two lateral sides of said frame unit and the elongated wearing unit inseparably interconnects the connecting units.  In a related endeavor, Stanley et al teaches an eyewear attachment adapted to be mounted on a lens unit (Figure 3) comprising two connecting units (Figure 3, element 226, left and right occurrence) and inseparably connected to two lateral sides of said frame unit (Figure 3, element 212, left and right occurrence); and an elongate wearing unit inseparably interconnecting said connecting units to the frame unit (Figure 3, element 220 and page 2, paragraph [0029]), such that it would have been obvious to ono of ordinary skill in the art before the effective filing date of the instant invention to modify the eyewear attachment, as taught by Hou, with the inseparably connectors, as taught by Stanley et al, to provide an integrally formed unit.
With regard to dependent claim 12, Hou and Stanley et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Hou further teaches such an eyewear assembly wherein the lens unit further including two temple members extending rearwardly from two lateral sides of the lens member (Figure 4, element 18), wherein each of said connecting units defines a temple passage opening adapted to engage a respective one of the temple members (Figure 4, element 241), one of said positioning members extending from said upper side of said frame unit being inclined forwardly and downwardly (Figure 4, element 223, wherein 223 extends outwardly and downwardly to engage with element 127), the other one of said positioning members extending from said lower side of said frame unit being inclined forwardly and upwardly (Figure 4, element 224, wherein 224 extends outwardly and upwardly to engage with element 126 and column 3, lines 54-59).
With regard to dependent claim 14, Hou and Stanley et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Hou further teaches such an eyewear assembly wherein said frame unit includes a nose bridge pad having an inverted-V shape (Figure 4, element 222), two lower frame members respectively extending from two ends of said nose bridge pad and respectively connected to said connecting units (Figure 4, element 224), and an upper frame member disposed above said lower frame members and interconnecting said connecting units (Figure 4, element 221), said nose bridge pad, said lower frame members and said upper frame member cooperating with one another to define a lens receiving space adapted to confine the lens member therein (Figure 4).
With regard to dependent claim 20, Hou and Stanley et al teach all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, wherein Hou further teaches such an eyewear attachment wherein said wearing unit is one of an elastic band and a length adjustable strap with a buckle (Figure 4, element 26 and column 4, lines 3-4).

Allowable Subject Matter
Claims 3, 5-9, 13 and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The reasons for indicating allowable subject matter are as set forth in the Office Action mailed April 4, 2022.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
15 August 2022